It will serve no useful purpose for the writer of this dissent to make an analysis of the testimony on the record, so conclusions will be stated. The only witness who expressed an opinion that the testatrix was incompetent at the time she made the will was the family doctor, whose opinion was shown by his testimony in chief and by his cross-examination not to have been based upon any evidence of mental incapacity and, consequently, without any probative force. His *Page 486 
testimony, therefore, was insufficient to carry the case to the jury, and, in the judgment of the writer, there was no legally sufficient evidence from which the jury could have found for the caveators on the issue of either mental capacity or undue influence. Donnelly v. Donnelly, 156 Md. 81, 84, 85; Horner v.Buckingham, 103 Md. 450, 453, 454; Berry v. Safe DepositCompany, 96 Md. 60, 61.